

115 S2971 IS: Parity in Animal Cruelty Enforcement Act
U.S. Senate
2018-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2971IN THE SENATE OF THE UNITED STATESMay 24, 2018Mr. Booker (for himself and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Animal Welfare Act to prohibit animal fighting in United States territories.
	
 1.Short titleThis Act may be cited as the Parity in Animal Cruelty Enforcement Act or the PACE Act. 2.Extending prohibition on animal fighting to United States territories (a)In generalSection 26 of the Animal Welfare Act (7 U.S.C. 2156) is amended—
 (1)by striking the section designation and heading and all that follows through paragraph (3), it in subsection (a)(1) and inserting the following:  26.Animal fighting (a)Sponsoring or exhibiting animal in, attending, or causing underage individual To attend, animal fighting venture (1)Sponsoring or exhibitingIt;
 (2)in subsection (a), by striking paragraph (3); (3)in subsection (c)—
 (A)by striking subsection (e) and inserting subsection (d); and (B)by inserting or before promoting;
 (4)by striking subsection (d); (5)by redesignating subsections (e), (f), (g), (h), (i), and (j) as subsections (d), (e), (i), (f), (g), and (h), respectively, and moving the subsections so as to appear in alphabetical order;
 (6)in subsection (e) (as so redesignated), in the third sentence, by striking paragraph (f) and inserting subsection; (7)in subsection (h) (as so redesignated), by striking (e) and inserting (d); and
 (8)in paragraph (3) of subsection (i) (as so redesignated), by adding and at the end. (b)Conforming amendmentSection 49(a) of title 18, United States Code, is amended by striking (e) of section 26 of the Animal Welfare Act and inserting (d) of section 26 of the Animal Welfare Act (7 U.S.C. 2156).